71.  It had been my hope that a loftier personality would be presenting the greetings and congratulations of my Government to the President. Due to unforeseen circumstances I must do so, but I can assure him that what you may have lost in quality is made up for by the warm and sincerity of my feelings. Before meeting Ambassador Hambro I had occasion to know the very eminent Professor Hambro, whose rich doctrinal works many times channeled my hesitations and shed light on my doubts. When I met Ambassador Hambro I could appreciate his human qualities which combine wisdom with kindness. Now, on seeing President Hambro exercising his functions I have been able to see that the sum of his qualities as Professor, diplomat and man make him an outstanding leader who combines firmness with courtesy and a thorough knowledge of the rules of procedure, as well as an honest and energetic application of those rules, So it is that I extend to you, Mr. President, the greetings of my Government, but it is to the General Assembly that I address my congratulations for having elected you to preside over this important session.
72.	Before making the statement on behalf of my Government, I should also like to pay an affectionate tribute to our former President Mrs. Angie Brooks Randolph.
73.	May I request the delegation of the United Arab Republic to be so good as to accept the sincere condolences of my delegation, and my own, on the death of President Nasser? He was valiant in battle and an extraordinary statesman who undertook the difficult task of progressively modifying the social, economic and political structure of his nation, with the firmness of one who had the clear awareness that he was making history.
74.	I would also request the delegation of Malaysia to receive my condolences on the occasion of the passing away of Ambassador Ramani, a brilliant jurist, from whose enlightenment we, who had the honor of knowing him and having a cordial friendship with him, so often benefited.
75.	The Minister for Foreign Affairs of France, Mr. Schumann, in his statement in the general debate, when referring to the commemoration of the first quarter of a century of the United Nations, wondered whether it was not "our duty to proceed to a certain examination of our consciences without hiding any truth" [1842nd meeting, para. 85].
76.	I believe that in such a necessary self-examination both optimism and pessimism are negative attitudes that optimism which considers that the Charter and the Organization it represents are perfect, as well as that pessimism which considers that the world Organization is a vast and painful failure because it has been unable to find a just balance between ends and means.
77.	Personally, I can peak with the experience of one who has lived through and attended fourteen of the twenty-five sessions of the General Assembly, and with the impartiality of one who represents a small State which has not been directly involved in the disputes which shook the Organization in its first twenty- five years.
78.	I shall start by pointing out certain basic facts. The first is that those in San Francisco who shaped the Charter had the immediate experience of the uselessness of the League of Nations as an instrument for the maintenance of international peace and security, since, despite the generous efforts of its leaders, it followed a system based on an association of interests and was born of a war which was above all a European war although it did extend to other continents a war of a Europe whose politics were based on the balance of power and the cold hardness of so-called political realism.
79.	The United Nations differs from the League in that it was born of a universal conflict, of a total war, which affected those who fought as well as the civilian population in almost every continent. Obviously, it was a war of interests colonial interests, for example but it was also a war of ideologies. It was natural that the Charter of the United Nations, which was born as an instrument for assuring peace and preserving future generations from the scourge of war, could not create a league of nations, but aspired to establish a community of peoples "We the peoples of the United Nations", in the words of the Charter and which had to be based on universality, coexistence, nonintervention in the internal affairs of other States, and the equality of all States, large and small. It was for this reason, too, that it had to serve as a means to coordinate international cooperation in the economic, social, cultural and humanitarian fields.
80.	On arriving at the end of our first quarter of a century, we have to ask ourselves whether the Organization has discharged its essential duty of maintaining international peace and security. It is a positive fact that during these 25 years mankind has been spared the scourge of a total war, but as you, Mr. President, so brilliantly stated in your opening statement: "But peace is not the mere absence of armed conflict" [1839th meeting, para 45]. It is obvious that the fictitious universal peace which we live in is, rather than an absence of conflict, the expression of a terrifying balance of the weapons of mass destruction, especially thermonuclear weapons and their delivery vehicles.

81.	The gradation of the number of dead is a tragic experience in the history of war. Until the last century, wars consisted of movements of armies with the purpose of occupying enemy territory. The First World War was a war of positions, of trenches, in which each kilometer which was won or lost meant a terrible harvest of death. The Second World War witnessed the mass destruction of populations behind the battle front, so as to break the enemy nations' economic power and will to struggle. A third world war would affect all of mankind and could not be won by any Power because it would have the return character of a boomerang, given the fact that its lethal power is as uncontrollable as it is universal. Until a few years ago nuclear power was calculated to be 100,000 megatons. Today this must have increased considerably. In explosive force, this means more than 100,000 million tons of TNT; but in lethal power it means much more than that, because the radioactive fallout would produce destructive effects at. distances of thousands of kilometers away.
82.	In the introduction to his annual report on the work of the Organization [A/8001/Add. 1 and Corr.1] the SecretaryGeneral states that the military expenditure of the industrial countries for both nuclear and conventional armaments represents more than 85 per cent of the total world military expenditure, which now exceeds 200,000 million dollars a year.
83.	With regard to missiles, The New York Times of 23 November 1969, less than a year ago, indicated that the United States had 536 intercontinental ballistic missiles, 1,054 surface missiles and 655 submarine missiles, as compared to 150, 1,350 and 205 respectively for the Soviet Union. To this data we must add the fact that together with the single nuclear warhead of the Polaris type there are now multiple nuclear warheads, such as the Poseidon of the United States and the Soviet Union's SS9.
84.	This ultramodern version of what was once called "armed peace" means that the former balance of power is today a balance of terror as well, and that one cannot seriously speak about the preservation of peace and security until one seriously takes up the problems of general and complete disarmament.
85.	As for the preservation of peace and security, it is an obvious fact that this has been achieved only in so far as the avoidance of universal conflict is concerned, while it has not been possible to prevent local wars or the new phenomenon of civil wars with international support.
86.	First it was Korea, whose remote origin was the questionable Moscow Treaty of 1945, concluded shortly after the signature of the United Nations Charter, which does not admit of the establishment of Trust Territories by States. The practical results were the division of an ancient country with its own culture into irreconcilable sectors.
87.	Later it was VietNam, that martyred land where the generation which today is thirty years old has not known a single day of peace. It is necessary that this unjust and cruel war be brought to an end and the VietNamese people be free to determine its own destiny.
88.	Finally, there is the Middle East, that cradle of cultures and religions, where peoples of the same ethnic quality, linked together by the interaction of religious and cultural traditions, are not able to find the means for the solution of their disputes, possibly because external pressures, the game of spheres of political influence and the hypocritical battle of the strategic interests of the great Powers keep the fires of discord alive.
89.	President Velasco Ibarra, the Head of State of Ecuador, has frequently and enthusiastically expressed his admiration for the Judaic people as an eternal spiritual force and his firm support for Israel regarding its need to be granted the right to a secure and recognized existence. My country, which has a long tradition of respect for the principle of the peaceful settlement of disputes and international conflicts, considers it indispensable that a negotiated decision be reached within the letter and the spirit of the Charter. The SecretaryGeneral himself, U Thant, in his introduction to the annual report on the work of the Organization, spoke with realism about the need to start negotiations. He said:
"Only when the talks get under way and the parties begin to deal with substance will it become clear
whether they are prepared, in the interests of peace, to accept those compromises, and even to take what they believe to be those risks to their vital interests, which are the inescapable price for a peaceful settlement" [Ibid., para. 48].
90.	While the cruel battles waged among peoples of a geographical region which has contributed so much to human culture smite us with sorrow, it is also a source of sorrow that this battle has extended to non combatants who are taken as hostages.
91.	In itself, the idea of hostages is a survival of barbarism, because a human being is not a negotiable instrument but an end in himself. But how much more beyond justification is the concept of taking hostages, applied to noncombatants, to women and children from countries outside the conflict. Accordingly, I have instructions energetically to condemn the hijacking of aircraft, which endangers innocent human lives, and the capture of hostages. My delegation will support any measures to prevent these attempts and to punish those responsible.
92.	If in the preservation of international peace and security the shortcomings are visible, they are no less so when it comes to the application of the principle of universality, which is another of the cornerstones of our Organization.
93.	The universality of the Organization starts from the very fact, which previously had not been achieved, that the Charter imposes obligations not only on Member States but also on nonMember States. Since nonMember States are the subjects of obligations, they have correlative rights, the first of which is their access to the Organization, the only requirement being to comply with the obligations. Universality will not be achieved so long as there remain outside the Organization, because of the interplay of political interests, some States able to comply with their international obligations and so long as some peoples that are awaiting their freedom to be able to constitute themselves as sovereign States remain under the opprobrious colonial regime.
94.	The artificial concept of "overseas provinces" can no longer be maintained the means whereby Portugal avoids fulfillment of the duties imposed on it by Chapter XI of the Charter. To the colonial war it wages there is only one acceptable solution, which is the granting of self-determination to the peoples of the Territories it administers. The permanent illegal action of South Africa in Namibia is an irritating mockery of the principles of the Charter, and the oppression of the illegal regime of Rhodesia over the Zimbabwe majorities is an opprobrium. We hope to see soon an active Members of this Organization Angola, Mozambique, Guinea (Bissau), Namibia and Zimbabwe.
95.	The principle of self-determination of peoples, in the meaning of their ability to give themselves their own Government, and nonintervention in the internal affairs of States, has also suffered serious defeats and contradictions. In what have been called Western democracies a short time ago the dangerous doctrine of the discipline of power came into being which was a restatement of the anachronistic Monroe doctrine, and it had been extended to Western Europe previously with what had been called the "British Monroeism", contained in a note to the United States of 19 May 1928 regarding the Briand-Kellogg pact.  Brought up to modern times, it has found an echo outside the Western world. The political interventions in the Americas and Asia were followed by the reproachable ideological impositions by force on Eastern Europe. The danger of the doctrine of spheres of influence continues to be a threat to the principles of the Charter.
96.	The principle of peaceful coexistence and friendship among peoples with various systems has received a positive increment. Those of us who have lived in the United Nations during the asphyxiating days of the "cold war" can today breathe the clearer air of coexistence. Nevertheless, coexistence and universality are correlative terms, and as long as the present situation persists regarding the People's Republic of China it can be affirmed that the divisions between the Eastern world and the Western world have shifted only in regard to geographical position, displacing further east the dividing line.
97.	Peaceful coexistence through a closer understanding between the superPowers carries with it the danger that, since both are industrial powers, their common interests might affect the "third world". It is interesting that, as there is a growing EastWest understanding, the divisions between the industrialized north and the developing south become deeper. An example of this has been the easy understanding between the industrial Powers without distinction of ideology regarding an immediate limitation of the territorial waters and the prudent attitude of the developing countries, which, in general, believe it is preferable to deal with this problem in connexion with all problems of the sea, including the prior establishment of an international regime and the machinery applicable to the exploration and exploitation of the seabed an ocean floor and the subsoil thereof beyond the limits of national jurisdiction.
98.	Latin America has a long legal tradition in regard to maritime domain. The Foreign Minister of Colombia quoted [1846th meeting] one of the Principles of Mexico of 1956, namely, that an extension of the territorial sea is not a standard of international law. I should like to recall another of the 1956 Mexico Principles, which is the recognition of the right of each State to set the extent of its jurisdiction over its waters in accordance with its geographical and geological characteristics, and the interests of its population, up to reasonable limits. This right was recognized to some extent in the Tlatelolco Treaty  and it was reiterated in Lima last August, with the support of almost all the Latin American countries, including that of the sister Republic of Colombia. At that meeting too we reiterated the concept of the continental shelf, which came into being in the capital of the Dominican Republic in 1956, was incorporated in the Geneva Convention of 1958, and is totally contrary to the proposal made by President Nixon on the seabed.
99.	At the meeting of nonaligned States held a few days ago in Lusaka,  which Ecuador attended as an observer, it was affirmed that they committed themselves to exercise their right fully and carry out their obligations to achieve the development and wellbeing of their peoples through maximum utilization of the natural resources existing on their territories and in the adjacent waters.
100.	The fact that disagreements have become more acute between the developed north and the developing south, following the breadth (width) parallels, tends to displace to a secondary level the political differences that exist throughout the length of the meridians. The development targets set for the first Development Decade are far from having been attained. Injustices in the terms of trade have become more serious, and the assistance of the developed countries often becomes a mockery, because many of the millions received in aid returns, in the form of interest payments, dividends and acquisitions.
101.	An important political consequence is the crisis of representative democracy. As long as the dispossessed masses of the developing countries cannot achieve high economic and cultural levels, representative democracy will increasingly be a benefit for privileged minorities. A political democracy without economic democratization is but a word placed in an empty container. And the growing advance of new national concepts which break away with violence from the forms of representative democracy should be a warning to those who maintain peoples over whom they would wish to exercise political hegemony in conditions of underdevelopment.
102.	I would not wish this review to appear to be a catalog of frustrations. It is an easy matter to charge to the Organization the mistakes of others as a scapegoat is blamed for sins it is innocent of. More is required of the Organization than it can give within its constitutional limitations.
103.	In the first place, the Organization is not a superState, nor is the General Assembly a world parliament. And the Security Council is far from being an executive power and the International Court of Justice a binding legal organ. And yet one frequently calls on the Organization to act as though it were a superState. The United Nations originally comprised only the nations which, united, won the war. There are well-known relics of this in the Charter, for example, Articles 53, 77 and 107, which maintain the concept of "enemy States".
104.	Although the idealistic intention of the creators of the Charter was to constitute a community of nations, the Charter preserves formulas relating to
power politics such as the veto, enshrined in Article 27, through the principle of the unanimity of the permanent members of the Security Council and the veiled veto which Articles 108 and 109 grant them as regards amendments to the Charter.
105.	The tendency of some great Powers to maintain the exclusive and excluding character of the Security Council in matters pertaining to peace is yet another vestige of the survival of power politics because the Charter has given the Security Council alone primary or paramount responsibility, granted by the Members, that is to say, by the General Assembly.
106.	Those constitutional factors have frequently paralyzed Council action, which has gone from the systematic veto to the inoperative method of innocuous consensus. We shall refer to this point when we discuss the strengthening of international peace and security in the First Committee.
107.	Another factor which paralyzes action is derived from the arbitrary interpretation given by some great Powers to peacekeeping operations. The creation of peacekeeping forces able to act quickly in accordance, with Chapter VII of the Charter is a premise without which all the resolutions of the Security Council will be mere academic exercises.
108.	Another effective advisable means would be the establishment of a group of experts capable of being moved to areas where disputes occur or situations which are likely to endanger international peace and security. That idea, which some years ago was generously put forward by the Netherlands, could be reexamined and brought back to life.
109.	I referred earlier to failures in regard to the principle of universality. And yet it must be recalled that in 1946 only fifty-one States were Members of the Organization. In 1955, sixteen States were added after a lengthy interval. When the commemorative period starts there will possibly be 127 Member States. The constant struggle of the countries of the third world has won major victories in the field of decolonization, and we are confident that that struggle will continue.
110.	As regards the principle of universality, I must state that it does not consist solely in admitting new Member States, but, above all, in the universal agreement that the Charter is a multilateral treaty whereby Member States have agreed to place part of their internal jurisdiction under international jurisdiction. Therefore, my delegation deems to be dangerous the tendency to consider that regional agreements and systems have a primary role in problems of peace and security. If Africa or Latin America were to lock themselves up in their regional systems and that tendency were to extend to other continents, there would be no reason for the United Nations to exist. Regional systems, which are extremely valuable in the fields of economic, social, cultural and political cooperation, are means for the solution of regional conflicts under the provisions of Chapter VIII of the Charter of the United Nations, which is the primary organ for the maintenance of international peace and security. However, regional organizations cannot be invoked as having binding and exclusive jurisdiction.
111.	Summarizing the above, it would seem that the United Nations, not having the means of enforcement of a superState, would have to reduce its role to a tedious forum of speakers. But it is evident that the United Nations Charter has given the Organization dynamic elements which can make it more perfect even without the need for specific amendments.
112.	The fact that the Organization lacks the enforcement means that a superState might have does not detract from, but rather strengthens, its role as an organ of international public opinion. This is a fact which responds not only to technological advances but also to the community feeling which becomes stronger and more binding.
113.	The pressure of public opinion, which the United Nations represents has permitted not only the strengthening of peaceful coexistence but also that of cooperation, which produced fortunate achievements such as the Moscow Treaty on nuclear tests, signed in 1963, which we hope will be completed with the elimination of underground testing and will become universal with its acceptance by all nuclear Powers; the Treaty on the prohibition of the use of outer space for the placement of weapons of mass destruction signed in 1967 [see resolution 2222 (XXI)j; the Treaty on the NonProliferation of Nuclear Weapons, signed in 1968 [resolution 2373 (XXII)], which we hope will be perfected and become universally valid; and the Tlatelolco Treaty, whose protocol of guarantee is still awaiting the signature of all the nuclear Powers. Thus, the United Nations is increasingly being transformed into what you, Mr. President, in your work written in collaboration with Professor Goodrich, called "the open conscience of mankind".
114.	Also as an organ of international public opinion the United Nations discharges the duty of concentrating world attention on the faithful observance of human rights. The struggle against discrimination for reasons of race, sex, nationality or religion is being transformed into organic bodies of doctrine and legally binding covenants. It is true that to the shame of mankind and as a perpetual violation of the Charter, apartheid exists as a State doctrine in South Africa and the Southern Rhodesia of Ian Smith; but it is true too that in other parts of the world racism has become an illegal and punishable practice.
115.	The United Nations has served as the center of opinion in other important matters, among which I shall only mention the initiative taken by Sweden on the problems of the human environment. Man is perhaps the only animal which destroys the environment surrounding him: the air, the water and the land. Through science and technology man has acquired dominion over nature, but he has forgotten that he himself is a limited animal being who, as Professor Rene Dubos of Rockefeller University told us, "can live only so long as he maintains and creates around him a micro-habitat similar to the one in which he became what he is". This necessity to conserve the biosphere is one of the most urgent problems and the very basis of our own survival.
116.	I shall end my statement with an inevitable conclusion which was pointed out this morning by the representative of Argentina: the United Nations can be no more than what its Members large, medium and small wish it to be. But whatever may be the differences regarding the aims and the means to achieve them, there are four essential principles which can be mentioned as being universally accepted.
117.	The first is that war can no longer be a means to create, alter or eliminate rights. That principle, which was incorporated in the Charter as a preexisting mandatory standard, is the only one which can restore to a world of conflicts a feeling of security, which is the condition for peace. To this end it is necessary to develop and improve more complete systems for the peaceful settlement of disputes, to condemn aggression and the ignoring of territorial conquests obtained through threats or the use of force. Since its creation as a State, Ecuador has maintained a constant respect for the principle of uti possidetis jure, which has served in Latin America as the source for the creation of nationalities on the basis not only of territorial captaincies-general and vice-regencies but also on the basis of what was decided at the Court of Appeal audiences.
118.	The second principle is that peace and security, at a time of historical crisis, such as the one we are living through, are linked to the peaceful coexistence of sometimes opposite political systems. The division of the world into spheres of influence leads to the negation of the basis principles of coexistence which are: respect for political self-determination; nonintervention in internal affairs; and equality of States large and small.
119. The third principle is universality, which is the source of the idea of an international community, which the United Nations aspires to be. That requires an open-door policy and the liberation of colonial peoples and countries.
120. The fourth, and last, principle is that loyal cooperation in the economic sphere is indispensable to lessen the gap between development and underdevelopment. That which I have called international public opinion in politics corresponds to that which, in the economic field, President Caldera of Venezuela has called international social justice. It must not be forgotten that most of the developing countries have lived through colonial regimes, the metropolis of which in each case built its present economic power at the expense of the exploitation of the colonial people. We are now celebrating the first decade of political decolonization. We hope that the next decade, which will be simultaneous with the Development Decade, will consider making a start in the struggle against economic colonialism. The peace of the slave prisons was created by the wealth of a few being based on the pauperization of the many, but this will not lead to peace with justice, to which all peoples of the world aspire.
121.	The fact that the Organization cannot be more than the will of its Members permit it to be, creates great responsibilities. It is in our hands to make of the United Nations a community organized for the fulfillment of the noble principles and purposes of the Charter or a series of peoples subject to the omnipotent will of the armed superPowers; a world of freedom or one of obedience, of justice or of arbitrariness, of wellbeing or of poverty. It is my hope that when our work is judged in a historical projection it will be found that we have done our duty.
